UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 o Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-52266 Brownshire Holdings, Inc. (Exact Name of Small Business Issuer as Specified in Its Charter) Nevada 20-4617652 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 660 LaSalle Place, Suite 200, Highland Park, Illinois 60035 (Address of Principal Executive Offices) (847) 780-1006 (Issuer’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filingrequirements for the past 90 days.
